DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-5 and 8-13) in the reply filed on 23 May 2022 is acknowledged. Claims 6 and 7 have been cancelled by the Applicant.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 24 May 2022. The references have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations that are considered to be both mathematical and mental processes. Specifically, the claims contain limitations related to collecting, analyzing and displaying (outputting) the results of the collection and analysis of signals, as is similar to Electric Power Group, also, the claims contains limitations that are considered mathematical formulas, equations or calculations and are considered to be Mathematical Concepts and are considered to be abstract. The dependent claims contain further additional limitations that build upon the abstract ideas without significantly more. See the updated 101 guidance issued in October 2019, sections A and C. This judicial exception is not integrated into a practical application because the claims do not recite any limitation that links the process to anything other than a generic processor/computer and hardware elements. There are no limitations in the claim that link the limitations to anything structural, received signals are processed to determine speed and the result is output. It is not claimed what is doing the receiving, processing and outputting, as well as there is nothing structurally manipulated. Processing and displaying a result has long been held to be abstract. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of generic/well known elements and general processors/computers for the mere implementation of an abstract idea on a computer does not qualify as significantly more. The claim is essentially directed to processing data, and there is no special technical feature or algorithm resulting in more than an abstract idea. These are all well-known elements and are recited in a generic form. The MPEP teaches that the use of general computer/processor does not provide significantly more to the abstract idea.
	Also, on page 8 of the guidance, it is disclosed that a claim that requires a computer may still recite a mental process. This is also disclosed in section 2106.05 of the MPEP. As the only additional elements that are present in the claims are the units and processor/computer there is nothing in the claim that would make it not well-understood, routine and conventional. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself, as the Examiner that all claim elements are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein process the GNSS wireless signals, and output a sequence of data packets, each data packet including the speed of the associated patrol vehicle; a first port configured to output the speed of the associated patrol vehicle as a sequence of digital data values; and a second port configured to output the speed of the associated patrol vehicle as a varying frequency of a square wave electric voltage signal.
Claims 2-5 are dependent on Claim 1 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 12 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. 6,397,146 is considered the closest prior art but does not disclose the claimed invention as recited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646